Citation Nr: 0607563	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a right 
knee disorder.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for a right 
knee disorder and granted service connected for PTSD.  The 
case was subsequently transferred to the RO in Muskogee, 
Oklahoma.  In October 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
veteran waived agency of original jurisdiction review of 
documents submitted in support of his claims in October 2005.

Although the RO adjudicated the issue of entitlement to 
service connection for a right knee disorder on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Records show a 
service connection claim for a right knee disorder was denied 
as not well grounded in October 1995.  For this reason, the 
Board has listed the issue on the title page as whether new 
and material evidence was received to reopen the claim for 
service connection.

The Board notes that in correspondence dated in September 
2005 the veteran raised the issue of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  Records show the RO notified the veteran of the 
respective responsibilities for development of this claim by 
correspondence dated in October 2005, but that the issue has 
apparently not been adjudicated.  That issue will be referred 
to the RO for actions deemed appropriate.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  In an October 1995 rating decision the RO denied 
entitlement to service connection for a right knee disorder; 
the veteran did not appeal after being notified of that 
decision.

3.  Evidence received since the October 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.

4.  The appellant is a combat veteran for VA purposes.

5.  Service medical records and satisfactory lay evidence 
show the veteran sustained an acute right knee injury during 
active service, but persuasive medical opinions demonstrate 
his present disability was not incurred as a result of 
service and was not manifest during the first year after 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a right knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The veteran's right knee disorder was not incurred in or 
aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in March 2002 and 
May 2005.  All identified and authorized evidence relevant to 
the issues addressed in this decision has been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence as to these matters is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 1995 rating decision the RO denied entitlement 
to service connection for a right knee disorder as not well 
grounded.  It was noted, in essence, that service records 
demonstrated an acute right knee injury had resolved prior to 
discharge.  The veteran was notified of that action and did 
not appeal the decision; that decision has become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

The evidence added to the record since the October 1995 
rating decision includes the veteran's January 2002 request 
to reopen his claim and post-service medical records showing 
treatment for a right knee disorder in January 1986 and 
present diagnoses of degenerative joint disease.  Based upon 
a review of the record, the Board finds the evidence added to 
the claims file since the last decision is both new and 
material and concurs with the RO decision in reopening the 
claim.  As the RO adjudicated and developed the service 
connection issue on the merits, the veteran is not prejudiced 
by a determination based upon the present record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records show the veteran 
sustained a right knee injury in October 1971 when he slipped 
and hit the lateral aspect of the knee with a wrench and fell 
back and hit the posterior aspect on a crate.  Hospital 
records show an arthrogram revealed no meniscal tear and that 
he received conservative treatment with symptoms including 
pain, a popping sound, and an episode of locking.  He was 
sent on convalescent leave.  In total, he was under medical 
supervision for about 21/2 months.  It was noted that at the 
time of discharge from medical supervision in January 1972 
that the right knee had full range of motion with no effusion 
and no symptomatology for the previous three weeks.  The 
discharge diagnosis was right knee chondromalacia, resolved.  
Subsequent reports are negative for complaint, diagnosis, or 
treatment for a right knee disorder.  No clinical 
abnormalities of the lower extremities were noted on the 
veteran's July 1972 discharge examination.  Records show the 
veteran served in the Republic of Vietnam and was awarded the 
Combat Action Ribbon.

Private medical records dated in December 1985 show the 
veteran sustained a work-related twisting injury to the right 
knee when he slipped while carrying a hose.  He related that 
it was his first right knee injury.  He denied any prior 
problems to the right knee.  The diagnoses included mild 
medial meniscus tear.  Hospital records show he underwent 
arthroscopy and medial meniscectomy to the right knee in 
January 1986.  The details of his injury and subsequent 
treatment course were provided in a private medical statement 
dated in August 1986 in association with the veteran's 
workmen's compensation claim.  It was noted he slipped on 
some slick boards caught his right heel and twisted and bent 
his right knee outward.  

VA examination in June 2002 included a diagnosis of right 
knee arthralgia.  The examiner summarized the veteran's 
medical history and subjective complaints, but noted the 
claims file was not available for review.  No opinion as to 
etiology was provided.  

On VA examination in May 2003 the examiner noted the claims 
file was not available for review but that the veteran 
reported having sustained blunt trauma to the kneecap in 
October 1971 and hospital treatment with a discharge 
diagnosis of resolved chondromalacia.  He also reported he 
had done well until he re-injured his right knee in December 
1985 when he hung his heel on a board and hyperextended the 
right knee.  He stated he subsequently underwent arthroscopy 
and cartilage removal.  The examiner provided diagnoses of 
degenerative joint disease of the right knee consistent with 
age and resolved chondromalacia.  It was the examiner's 
"medical opinion that the current disability [was] not a 
direct result from the injury in the service, but rather the 
injury [he] incurred while at work on 12-17-85."  The 
examiner further stated that the injury in 1985 was not 
believed to have been a result of his prior injury in service 
and that his present right knee disorders were secondary to 
the aging process and the work-related injury in 1985.  

At his personal hearing in October 2005 the veteran testified 
that he had experienced problems with his knee during service 
after he was released from the hospital and had been 
occasionally treated on board ship.  He stated he had not 
sought medical attention within the first year after service 
because he was distrustful of government.  He reported that 
after service he had used over-the-counter medications for 
the disorder on a weekly basis.  He stated he had been 
experiencing a flare-up of symptoms at the time of his work-
related injury in December 1985.  

Based upon the evidence of record, the Board finds the 
veteran's current right knee disorder did not have its' onset 
in service in service and is not the result of the acute knee 
injury he sustained during active service.  Although the 
veteran's report of having been treated on board ship for a 
right knee disorder after his discharge from the hospital in 
January 1972 is consistent with the circumstances of his 
service, the Board finds the May 2003 VA examiner's opinion 
is persuasive that the present right knee disorder was not 
incurred during nor as a result of the injury sustained in 
service.  The examiner's opinion is shown to have been based 
upon a thorough examination and upon a reasonably accurate 
report of the information documented by the medical evidence 
of record.  Furthermore, the veteran admitted in 1985, 
following a job-related right knee injury, that he had no 
prior problems with the right knee.  It appears that any 
right knee injury in service was of an acute and transitory 
nature, and resolved without residual disability.  The 
present right knee pathology appears to have commenced 
following the December 1985 injury which ultimately required 
right knee surgery.

While the veteran believes his present right knee disability 
is a result of active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The veteran's 
statements as to having self-treated knee problems after 
service are inconsistent with information provided to his 
private physician on December 16, 1985, and are considered to 
be of little probative weight.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

The veteran is seeking a higher rating for service connected 
PTSD.  During his October 2005 Travel Board hearing, the 
veteran testified that he was currently in the 6th week of a 
14-week VA PTSD program.  Records from that program should be 
obtained and associated with the claims folder.  The veteran 
has a VA Job Training folder.  This should be associated with 
the claims folder.  The veteran has been in receipt of Social 
Security Administration disability benefits since December 
1997.  The award was based n the veteran's physical 
limitations as well a psychiatric disorder - major 
depression.  Those records are already associated with the 
claims folder.  

A review of the record also shows the RO has not specifically 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) as part of the veteran's 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) 
(stating that extraschedular rating consideration is "always 
part" of a schedular rating-increase claim).  The Court has 
held, however, that it was premature for the Board to decline 
extraschedular consideration where the record was 
significantly incomplete in a number of relevant areas 
probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  In light of the evidence 
or record, the Board finds the issue of entitlement to an 
extraschedular rating must be remanded for additional 
development and that the pending TDIU should be considered 
inextricably intertwined with this matter for administrative 
convenience.

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in May and October 2005.

In this case, the veteran contends that he is unemployable as 
a result of his service-connected PTSD.  He claims that since 
service he has only been able to remain employed for brief 
periods of time due to problems with his supervisors as a 
result of PTSD.  Private medical records show he sustained a 
work-related back injury in September 1997 and Social 
Security Administration (SSA) records show disability was 
established from December 1997 with a primary diagnosis of 
degenerative disc disease and a secondary diagnosis of major 
depression.  A December 2002 private vocational analysis 
noted the veteran had the mental capacity to perform work 
where interpersonal contact was only incidental to the work 
performed.  

VA medical opinions in May 2003 and October 2005 noted it was 
unlikely the veteran would ever return to the workplace 
because of his PTSD symptoms and physical problems.  A July 
2003 private psychiatric examination report noted his PTSD 
and significant depression would markedly impair his ability 
to interact with supervisors, deal with work stresses, and 
maintain attention/concentration.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA 
which treated the veteran for PTSD since 
December 2002.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the degree to which his service-
connected PTSD, without regard to any 
nonservice-connected disabilities, 
interferes with employment.  All 
necessary tests and studies should be 
conducted.  The claims folder must be 
available to, and reviewed by, the 
examining psychiatrist or psychologist.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should indicate, with explanation, which 
of the following paragraphs, (a), (b), or 
(c) best describe the veteran's 
psychiatric disorder solely as a result 
of PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  Thereafter, the issue of entitlement 
to an increased rating for PTSD, to 
include consideration of 38 C.F.R. 
§ 3.321, and any ancillary issues ripe 
for review must be adjudicated.  The 
veteran and his representative should be 
notified of any decision and of his 
appellate rights.  If the benefits sought 
remain denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


